Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 17, 1991, convicting defendant, after a jury trial, of robbery in the first degree (two counts) and robbery in the second degree, and sentencing him to concurrent terms of 2 to 6 years, 10 to 20 years, and IV2 to &V2 years, respectively, unanimously affirmed.
A showup identification of defendant two blocks from the crime scene and approximately five minutes after he and two accomplices robbed and almost fatally wounded a store owner was not unduly suggestive (compare, People v Johnson, 81 NY2d 828). The sentence, which is less than the maximum allowed, is not unduly harsh in view of the violent nature of the crime. Concur—Sullivan, J. P., Ross, Kassal and Nardelli, JJ.